Citation Nr: 0015501	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
as secondary to service-connected disability.

2.  Entitlement to compensation for residuals due to attempt 
to remove kidney stone under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).

3.  Entitlement to an increased evaluation for bilateral 
total knee arthroplasty, currently evaluated as 100 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to April 
1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
with respect to the issue of entitlement to an increased 
evaluation for bilateral total knee arthroplasty, this 
disability was previously evaluated as two separate knee 
disabilities, and at the time of a rating decision in July 
1995 (which adjudicated a claim for increased rating filed on 
November 30, 1994 with which the veteran filed a notice of 
disagreement), the right knee disability was evaluated as 20 
percent from August 1, 1987, 100 percent from May 24, 1995, 
and 20 percent disabling, effective from July 1, 1995.  The 
left knee was evaluated as noncompensable from November 30, 
1994.  Thereafter, an October 1995 rating decision increased 
the evaluation for the right knee disorder to 30 percent, 
effective from October 1, 1995, and also increased the 
evaluation for the left knee disorder to 20 percent, 
effective from September 8, 1995.  A November 1996 rating 
decision provided a temporary 100 percent rating for 
veteran's right knee disorder for the period of November 4, 
1996 to January 1998, and thereafter continued the 30 percent 
evaluation for this disability from January 4, 1998.  This 
rating decision also provided a temporary 100 percent rating 
for the left knee for the period of September 8, 1995 to July 
8, 1996, and thereafter continued a 20 percent evaluation 
from November 1, 1996.  

In a rating decision in December 1997, the regional office 
(RO) granted a temporary 100 percent rating for the veteran's 
left knee disorder for the period of September 29, 1997 to 
November 1, 1998, and thereafter granted a 30 percent 
evaluation for this disability effective from November 1, 
1998.  A June 1998 rating decision extended the period for 
which the veteran was entitled to a 100 percent temporary 
rating for his left knee disorder to December 1, 1998. 

A November 1998 rating decision increased the evaluation for 
the veteran's right and left knee disorders to 60 percent.  
The effective date for the increase for the right knee was 
January 1, 1998, and for the left, December 1, 1998.

A September 1999 rating decision combined the right and left 
knee disorders into one disability and granted a 100 percent 
schedular rating, effective from August 6, 1998.  Thus, the 
Board notes that it while it finds that the veteran is now in 
receipt of the maximum schedular rating available for a 
bilateral knee disability, the period encompassing the 
subject appeal based on the claim for increase filed in 
November 30, 1994 will nonetheless require some consideration 
of entitlement to an increased evaluation for periods 
preceding the RO's decision to grant a 100 percent schedular 
rating for the veteran's bilateral knee disability on a 
combined basis.  

As for the veteran's claim for service connection for a low 
back disorder, the Board notes that while the RO more 
recently adjudicated the issue of entitlement to direct 
service connection for a low back disorder on a new and 
material basis in a supplemental statement of the case issued 
in December 1996, the record does not reveal that this issue 
was previously adjudicated.  Therefore, as the record also 
does not contain a notice of disagreement with this aspect of 
the claim, the Board finds that the issue of entitlement to 
service connection for a low back disorder on a direct basis 
has not been appropriately developed on appeal.  In addition, 
although the RO has adjudicated the issue of entitlement to 
service connection for a low back disorder as secondary to 
service-connected disability, it is clear that a claim for 
service connection for a low back condition as secondary to 
service-connected disability had been previously and finally 
denied by a rating decision in 1983.  Therefore, the Board 
finds that it is still initially required to review this 
issue on appeal on the basis of whether new and material 
evidence has been submitted to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).

Finally, the Board notes that while the claim on appeal 
previously included claims for a total disability rating 
based on individual unemployability, the record reveals that 
these claims were granted by the RO or have otherwise been 
satisfied by the 100 percent schedular rating granted to the 
veteran as more fully explained below.


FINDINGS OF FACT

1.  An unappealed rating decision, dated in December 1983, 
denied service connection for a low back disorder as 
secondary to service-connected disability.  The evidence 
submitted since the unappealed December 1983 rating decision 
is either cumulative and redundant, or does not bear directly 
and substantially upon the issue at hand, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  The appellant has not submitted, nor has he alleged the 
existence of, competent medical evidence showing that has 
residuals due to attempt to remove kidney stone are due to 
Department of Veterans Affairs (VA) treatment or examination.

3.  For the period of November 30, 1994 to September 8, 1995, 
the veteran's left knee disorder was manifested by symptoms 
of arthritis, some limitation of motion, and pain. 

4.  Except for the period of November 30, 1994 to September 
8, 1995, additional increased ratings during the period of 
November 30, 1994 to August 6, 1998 for the symptoms 
manifested by the veteran's then-separately rated right and 
left knee disabilities are not indicated.

5.  With the RO's granting of a 100 percent schedular rating 
for the veteran's bilateral knee disability, effective August 
6, 1998, there is no longer a controversy regarding the issue 
of entitlement to an increased rating for this disability.  
The Board is, however, required to provide reasons and bases 
for its determination.  Zp v. Brown, 8 Vet. App. 303 (1995).


CONCLUSIONS OF LAW

1.  The December 1983 rating decision which denied service 
connection for a low back disorder as secondary to service-
connected disability is final; new and material evidence has 
not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156 
(1999).

2.  The claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals due to attempt 
to remove kidney stone is not well grounded.  38 U.S.C.A. 
§ 1151, 5107 (West 1991).

3.  The schedular criteria for an increased evaluation for a 
left knee disorder for the period of November 30, 1994 to 
September 8, 1995, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5010 (1999).

4.  Except for the period of November 30, 1994 to September 
8, 1995, the schedular criteria for additional increased 
ratings during the period of November 30, 1994 to August 6, 
1998 for the veteran's then-separately rated right and left 
knee disabilities, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5055 
(1999).

5.  After August 6, 1998, there is no longer an issue of fact 
or law pertaining to a claim for VA benefits before the Board 
as to entitlement to an increased schedular evaluation for 
the veteran's service-connected bilateral knee disability.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 1991); 38 C.F.R. 
§ 20.101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Low Back Disorder 
as Secondary to Service-Connected Disability

Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disorder which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999). 

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability", as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation. 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the December 1983 rating decision, 
the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, supra.

The evidence of record at the time of the December 1983 
rating decision included treatment records that did reveal 
slight osteoarthritic changes of the low back and left knee, 
but no evidence demonstrating a secondary relationship 
between the veteran's right knee.  It was further noted that 
while an examiner had diagnosed back strain due to fall as 
result of knee pathology, this conclusion was found to be 
otherwise unsupported by clinical findings.

Pertinent evidence added to the record since the December 
1983 rating decision includes VA treatment and examination 
records and reports dated for the period of September 1985 to 
December 1998, private treatment and examination records and 
reports over the period of September 1983 to March 1999, a 
witness statement dated in August 1995, and the veteran's 
statements and personal hearing testimony from July 1996.

A private medical report from September 1983 notes that the 
veteran had been involved in an industrial accident a couple 
of years earlier in which he sustained injury to his knees 
and back.  

At a VA medical examination in September 1985, the veteran 
reported a history of twisting his right knee and straining 
his back in an industrial accident in 1982.  X-rays at this 
time of the lumbosacral spine revealed minimal changes as 
previously reported in November 1983 at the L5-S1 level 
without subsequent interval changes.

In a private medical report from December 1985, the veteran 
noted an industrial accident in 1981 involving injuries to 
his knees and back.

At the time of a June 1986 VA medical examination, the 
veteran related a history of an industrial injury to his back 
in 1982.

Private medical records for the period of June 1986 to 
January 1987 reflect that in January 1987, the veteran 
reported being involved in an automobile accident two months 
earlier, and that he had been receiving treatment for his 
back.  

A VA knee consultation record reflects a history which 
included an industrial accident as a result of a fall from a 
ladder in 1982.  In this accident, the veteran reported back 
and knee injuries.

A VA hospital summary from August 1987 reflects that the 
veteran was 100 percent disabled secondary to a back injury 
while working for the government in 1982.

VA outpatient records from May 1989 reveal that the veteran's 
complaints included recurrent lower back pain.  VA X-rays of 
the lumbosacral spine in July 1989 were interpreted to reveal 
arthritic changes in the bodies of L5-S1 with degenerative 
disc disease.  The impression included arthritis with 
degenerative disc disease between L5-S1.

In a statement dated in November 1994, the veteran indicated 
that as a result of instability in his right knee, the knee 
gave out in 1982, and he injured his back and his other leg.

A VA examination report from January 1995 indicates that the 
veteran reported a history of injuring his back in 1980 when 
his knee collapsed, and that he had experienced increasing 
back pain for the previous two years.  A recent bone scan 
reportedly revealed results consistent with degenerative 
joint disease, and the diagnosis included chronic lumbosacral 
strain.

A VA hospital summary from May 1995 reflects that the 
diagnosis included L4-S1 degenerative joint disease of the 
spine.

A VA examination report from May 1995 indicates a diagnosis 
of chronic lumbosacral strain superimposed on [L]5-S1 
degenerative disc disease.  The examiner commented that most 
likely the veteran's left knee symptoms were related to his 
service-connected right knee, however, he did not find a 
relationship between the veteran's back symptoms and his 
service-connected right knee.

In a written statement dated in August 1995, witness L. C. 
indicated having knowledge of the veteran prior to his 
military service, and that the witness noticed that the 
veteran's mobility had become progressively worse from his 
back and knees.

In a statement dated in November 1995, the veteran noted that 
his separation examination revealed a finding of a contusion 
of the lumbar spine, and that he believed his back problem 
began in service and his knees caused this problem to be 
worse.

VA outpatient and hospital records from March and April 1996 
reflect complaints and treatment for back pain.  April 1996 
X-rays of the lumbar spine were interpreted to reveal 
moderate hypertrophic changes of the epiphyseal joints, most 
marked at the L4-5 levels.

At the veteran's personal hearing in July 1996, it was noted 
that it was the veteran's contention that his bilateral knee 
conditions caused his back condition (transcript (T.) at p. 
2).

VA outpatient and hospital records from July 1996 reflect 
complaints of back pain.



Analysis 

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

In the March 1996 statement of the case, while the RO 
incorrectly noted that the issue of entitlement to service 
connection for a low back condition was in a previously 
disallowed status (as noted above, only entitlement to 
service connection for a low back disorder as secondary to a 
service-connected knee disorder was previously denied in 
December 1983), the RO still provided the correct standard in 
accordance with Hodge, and concluded in both this statement 
and a supplemental statement of the case issued in December 
1996 that there was no evidence which showed that the claimed 
condition was related to either the veteran's knee disorder 
or service. 

The Board has considered the evidence and contentions 
received since the rating decision in December 1983, which 
includes private and VA evaluation and treatment records.  
However, while this evidence may document the existence of 
current disability associated with the low back, it does not 
constitute medical evidence that links any current low back 
disorder to service-connected disability, service, or to 
within a period of one year following service.  In fact, the 
Board notes that the most relevant opinion in this regard is 
against the veteran's assertions.  More specifically, the May 
1995 VA examiners opined that there was no relationship 
between the veteran's back symptoms and his service-connected 
right knee.  The Board would further point out that the 
veteran's contention that his low back is related to his 
service-connected bilateral knee disability lacks probative 
value, since as a layperson he is not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The critical question in this case was and remains whether 
there is medical evidence linking any current back disorder 
to service-connected disability.  The evidence received since 
the December 1983 rating decision does not adequately address 
this fundamental question as to the veteran's claim and is in 
fact against the claim.  Therefore, the Board finds that the 
additional evidence and material of record received in this 
case is not probative of this critical question and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


II.  Entitlement to Compensation for Residuals due to Attempt 
to Remove Kidney Stone under the Provisions of 38 U.S.C.A. 
§ 1151

Background

Pursuant to 38 U.S.C.A. § 1151 (West 1991), the VA is 
required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances:  Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the Court declared invalid the 
provisions of 38 C.F.R. § 3.358(c)(3) (1994), requiring VA 
fault or accident prior to recovery under 38 U.S.C.A. § 1151. 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub Nom., 
Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown v. 
Gardner, 115 S. Ct. 552 (1994).  In December 1994, the United 
States Supreme Court held that VA is not authorized by § 1151 
to exclude from compensation the "contemplated or 
foreseeable" results of non negligent medical treatment, as 
was provided by 38 C.F.R. § 3.358(c)(3).  Subsequently, the 
VA Secretary sought an opinion from the Attorney General as 
to the scope of the exclusion from § 1151 coverage 
contemplated by the Supreme Court's decision.  In a 
memorandum to the VA Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."  In March 1995, amended regulations were 
published deleting the fault or accident requirement of 38 
C.F.R. § 3.358, in order to conform these regulations to the 
Supreme Court's decision. 

During the pendency of this appeal, the Board notes that a 
more restrictive version of 38 U.S.C.A. § 1151 went into 
effect on October 1, 1997, however, the Board will continue 
to apply the older and more favorable version to the instant 
case.

The threshold question in all cases is whether the claimant 
has presented a well-grounded claim pursuant to 38 U.S.C.A. § 
5107(a).  A well grounded claim is a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant has the 
initial burden of "submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well-grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements of appellant are not of sufficient probative 
weight nor are they competent evidence to establish a causal 
relationship between the veteran's residuals of genitourinary 
disability and VA treatment and/or examination.

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.  In this case, the determinative 
issue is medical causation.  The appellant is competent to 
make assertions as to concrete facts within his own 
observation and recollection, that is, objective 
manifestations of his symptomatology.  His assertions are not 
competent to prove that which would require specialized 
knowledge or training.  Layno v. Brown, 6 Vet. App. 465, 
470(1994); Espiritu, 2 Vet. App. at 494-95.  Specifically, 
the Court has held that lay testimony is not competent to 
prove a matter requiring medical expertise.  Fluker v. Brown, 
5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993).  Thus, "lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded..." Grottveit, 5 Vet. App. at 93.

The VA medical treatment which forms the basis for the 
veteran's claim was rendered between approximately March 1995 
and March 1996, at which time the veteran contends, in 
essence, that the VA's effort to surgically remove a kidney 
stone resulted in additional genitourinary disability, and 
that he is therefore entitlement to compensation pursuant to 
38 U.S.C.A. § 1151.  The veteran apparently asserts that had 
an ultrasound been performed prior to his March 1996 surgery, 
this would have revealed that the veteran did not have a 
kidney stone, and that the surgical procedure that resulted 
in his additional disability would not have been conducted.

VA hospital records from June 1995 indicate that the veteran 
underwent a right urethral stint placement on June 19, 1995.  
The postoperative course was noted to be complicated by 
complaints of marked right abdominal and flank pain.  
Abdominal ultrasound and kidney ultrasound biopsy (KUB) were 
obtained to rule out hematoma/urinoma and to check the 
position of the stent.  Following normal findings, the 
veteran returned at the end of the month and underwent right 
ureteroscopy with dilatation of stenotic infundibulum.  
Electrohydraulic lithotripsy (EHL) of the stone was 
attempted, but was noted to be unsuccessful due to the 
density of the stone.

VA treatment records from July 1995 reflect that the veteran 
complained of various urological symptoms and that he 
underwent a flexible cystoscopy and stent removal.  At this 
time, it was noted that a June 1995 ultrasound had been 
interpreted to reveal a stone in the mid-upper pole.  
Additional urological review at this time indicated that 
there was a 4 millimeter by 5 millimeter calcific, round 
stone in a calyceal divertic or obstructive "colyn" on the 
upper pole of the left kidney.  The impression was 4-5 
millimeter sone in calyceal to upper pole of the left kidney 
with no evidence of urinary tract infection. 

Pre-anesthesic evaluation revealed a preoperative diagnosis 
of left kidney caliceal stone and that the veteran was to 
undergo a urethroscopic pericaval with laser.  At this time, 
a history was noted of kidney stone refractory to "perc" 
lithotripsy since March 1995.

A VA March 1996 operative record reveals a preoperative 
diagnosis of urethral calculus, and it was noted that the 
veteran presented initially with hematuria and flank pain in 
early 1995.  He was initially seen without relief and 
subsequently underwent ureteroscopy with an attempt at 
removal of what was an approximately 1 centimeter stone in 
the upper pole.  He was found to have a very narrowed 
infundibulum.  It was noted that that an attempt was made at 
EHL without relief and that the veteran also subsequently 
underwent an unsuccessful attempt at percutaneous 
nephrolithotomy.  At this time, the veteran was to undergo 
repeat ureteroscopy with the laser.  

Findings were noted to reveal that a light nephrogram was 
obtained and that there appeared to be a calcific density in 
proximity to the margin of the upper pole, approximately 1 
centimeter in diameter and believed to represent the 
calculous.  At nephroscopy, however, no stones were 
visualized in the collecting system with careful attention to 
visualization of each calix and infundibulum and no stones 
were visualized within the bladder and/or the ureter on the 
left.  Once satisfied that there were no stones, the scope 
was passed out of the ureter, and in the process of backing 
the scope out, no masses or stones were noted.  The major 
operation performed was indicated as urethral sone 
extraction/transurethral and the postoperative diagnosis was 
still urethral calculus. 

VA outpatient records from April 1996 reflect that the 
veteran had a history of nephrolithiasis and that he had 
recently undergone ureteroscopy without stones seen, but with 
an indication that there was a one centimeter object outside 
of the upper pole of the left kidney believed to be fatty 
tissue.  The veteran continued to report left flank pain and 
the assessment was history of renal calculi with one 
centimeter object outside of upper pole of the left kidney 
and left flank discomfort.  The plan included a computed 
tomography (CT) scan of the kidneys to rule out stone/mass.

April 1996 KUB and ultrasound of the abdomen were interpreted 
to reveal the continued presence of the left upper pole stone 
and an additional area in the kidney believed to represent 
early stone formation.  Radiological examination of the right 
adrenal gland through the lower pole of the right kidney with 
and without intravenous contrast enhancement was interpreted 
to reflect no evidence of renal lithiasis, an approximately 1 
centimeter left parapelvic cyst in the upper pole, and a 
focal area of decreased enhancement in the left lobe of the 
liver, with a differential diagnosis of hemangioma versus 
hepatic cyst or primary liver neoplasm.

VA abdominal ultrasound in September 1996 was interpreted to 
reveal a hyperechoic focus in the same region as the low-
attenuation lesion noted on prior CT scan, which was believed 
to represent an area of focal fatty infiltration not 
uncommonly seen in this location.  It was further speculated 
that this could represent a hemangioma, and other 
possibilities included adenoma, focal nodular hyperplasia, or 
primary or metastatic liver neoplasms.  The impression 
further included diffuse increase in hepatic parenchymal 
echogenicity, consistent with fatty infiltration or hepatic 
parenchymal disease, and no evidence of gallstones or biliary 
disease.

VA outpatient records from September 1996 reflect a 
continuation of urological complaints and left 
nephrolithiasis with percutaneous procedure in November 1995, 
a residual stone outside the system identified as calyceal 
diverticulum, and ureteroscopy.  The assessment at this time 
was voiding dysfunction.  

VA examination in January 1997 revealed the veteran's history 
of treatment for left flank pain beginning in 1995.  The 
veteran further related that he was initially treated with a 
stint and that due to increased pain, four attempts to remove 
the stone transurethrally were not successful.  Later 
treatment at a university reported resulted in the removal of 
the stone in the kidney which was not recovered.  Due to a 
miscommunication with the VA upon the veteran's return to the 
VA following the procedure at the university, another 
procedure to eliminate the stone was conducted by the VA 
without identification of the stone.  Subsequently, the 
veteran reported relief of his left flank pain, but increased 
urological problems.  The examiner's diagnosis tentatively 
was prostatitis with the examiner indicating his intention to 
render an opinion regarding causal connection with VA 
treatment following his review of the medical records.  

In a May 1997 addendum to the original report regarding the 
VA findings of January 1997, the examiner indicated that his 
review of the record warranted a diagnosis of detrusor 
hyperreflexia with associated urological symptoms, and that 
it was virtually impossible to tell at this time whether or 
not this was directly related to the veteran's stone removal 
in 1995, or the procedure in 1996.  The examiner further 
commented that the veteran had been scheduled for urodynamic 
studies but did not report for those studies.  When he was 
referred for such evaluation again on January 27, 1997, the 
veteran canceled.  The examiner indicated that further 
information could not be provided regarding the etiology of 
the veteran's voiding dysfunction without the urodynamic 
studies.

In a notice of disagreement, received in July 1997, the 
veteran's representative indicated that the veteran requested 
a rescheduling of any missed appointments and that he was 
ready, willing, and able to make any appointments scheduled.

A September 1997 VA examination report reflects that the 
veteran was going to be scheduled for certain urodynamic 
studies possibly at the end of the month.  A January 1998 
addendum to this report indicates that the veteran failed to 
report for a cystoscopy in November and December 1997, and 
the examiner once again noted that he could not make a 
diagnosis until this had been completed.


Analysis

The Board has reviewed all the evidence of record, and notes 
the appellant's basic assertion that the VA's effort to 
surgically remove a kidney stone resulted in additional 
genitourinary disability, and that he is therefore 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  
More specifically, he has contended that had an ultrasound 
been performed prior to his March 1996 surgery, this would 
have revealed that the veteran did not have a kidney stone, 
and that the surgical procedure that resulted in his 
additional disability would not have been conducted.  In 
addition, the veteran has more recently implied that some 
miscommunication between the VA and the veteran resulted in a 
procedure to remove a stone which had just been previously 
removed by a university's medical center.  These lay 
assertions concern the etiology of additional symptoms and 
disabilities that are the subject of this appeal.  As such, 
the assertions of the appellant address medical causation and 
are not competent.  See, King v. Brown, 5 Vet. App. 19, 21 
(1993); Espiritu, 2 Vet. App. 492 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Layno, 6 Vet. App. at 470-
71.  These assertions do not constitute competent evidence to 
the effect that the appellant's claimed additional symptoms 
or disabilities are attributable to any incident associated 
with VA treatment.  "Just as the BVA must point to a medical 
basis other than its own unsubstantiated opinion, ...[the] 
appellant cannot meet [her] initial burden by relying upon 
[her] own ... opinions as to medical matters." Grottveit, 5 
Vet. App. at 93.

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.  The 
Court, citing both Espiritu and Grottveit, found that the 
veteran's own statements were not competent evidence of 
medical causation.  Therefore, the claim was not well 
grounded as a matter of law. Id. at 495-496.  The Court 
stated, in pertinent part:

. . . even accepting his assertions as true, 
he has not submitted any evidence that could 
plausibly establish that those incidents 
caused his current left knee and spine 
disabilities.  Absent such evidence of a 
causal relationship, the veteran has not 
submitted evidence of a well-grounded claim, 
as a matter of law, for § 1151 benefits for 
those disabilities.

Id. at 496.

The opinion of qualified medical personnel is required to 
establish medical causation, Grottveit, supra, and while the 
VA made an effort to obtain an opinion in this regard, the VA 
examiner who was called upon to render such an opinion was 
unable to do so without the results of studies that were 
never obtained.  The Board would note at this point that 
while there is some indication in the record that the veteran 
expressed a willingness to report for these studies, multiple 
scheduled examinations resulted in cancellations or failures 
to report.  In addition, in view of the Board's ultimate 
decision that the claim is not well grounded, no duty to 
assist the veteran existed on the part of the VA to furnish 
the veteran with any examination and therefore, any issue as 
to the completeness of the subject examination has been 
rendered moot.  Thus, there is simply no clinical evidence 
associating VA examination or treatment with any underlying 
symptom or disorder.  Consequently, the claim is not well 
grounded and "VA was not required to carry the claim to full 
adjudication."  Tirpak, 2 Vet. App. at 611; Boeck v. Brown, 
6 Vet. App. 14 (1993).

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151; the appeal must be denied.  No duty to assist the 
appellant in this claim has arisen.  The RO's adjudication of 
the claim does not constitute prejudicial error.  Grottveit, 
5 Vet. App. at 93; Tirpak, 2 Vet. App. at 611; Sanchez v. 
Derwinski, 2 Vet. App. 330, 333 (error is harmless if it does 
not change the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).


III.  Entitlement to an Increased Evaluation for Bilateral 
Total Knee Arthroplasty, Currently Evaluated as 100 Percent 
Disabling

Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1999), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999), based 
upon limitation in flexion and/or extension of the leg.  
Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  The veteran 
was previously rated under this Diagnostic Code. 

In view of the veteran's total knee replacements, the veteran 
was more recently rated under the Diagnostic Code for knee 
replacement (prosthesis), 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (1999).  This Code indicates that in evaluating a knee 
disorder, chronic residuals consisting of severe painful 
motion or weakness in the affected extremity are required for 
a 60 percent evaluation, and that intermediate degrees of 
residual pain or limitation of motion for an evaluation 
between 30 and 60 percent are to be rated by analogy under 
Diagnostic Codes which are also predicated on limitation of 
motion such as 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1999).  The Court has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The next highest and maximum rating provided under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 is 100 percent, which is 
warranted for a period of one year following implantation of 
the prosthesis.  The record reflects that the veteran 
properly received this evaluation for both his right and left 
knee disabilities.

The Board notes that the veteran's knee disabilities have 
most recently been combined and given a 100 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5110 (1999), which provides a 100 percent evaluation for the 
anatomical loss of use of both feet.  At this point, the 
Board would note that while the knee replacements have 
presumably resulted in the removal of some arthritic tissue, 
to the extent that arthritis remains on X-ray examination as 
to either knee, this would not result in the possibility of a 
separate rating for arthritis as to either extremity.  More 
specifically, the Board notes that Section 4.14 of title 38, 
Code of Federal Regulations, states that the evaluation of 
the same disability or manifestation under various diagnoses 
is to be avoided.  See also VAOPGCPREC 23-97 (July 1, 1997).  
The Court has also indicated that the same symptomatology for 
a particular condition should not be evaluated under more 
than one Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  As was noted above, Section 4.7 of title 38, 
Code of Federal Regulations, states that, "[w]here there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating."

The above-noted General Counsel Opinion is binding on the 
Board which is constrained to follow its holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).

All questions in a matter which under sections 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.

A review of the history of the veteran's right and left knee 
disabilities shows that at the time of the filing of the 
subject claim for an increased evaluation, the veteran's left 
knee had not yet been service connected and the symptoms 
manifested in the right knee were found to be represented of 
at most moderate impairment and a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Thereafter, following the filing of the veteran's claim in 
November 1994, a July 1995 rating decision granted service 
connection for a left knee disorder with a noncompensable 
evaluation, granted a temporary 100 percent evaluation for 
the veteran's right knee as a result of convalescence 
following an arthroscopic debridement and partial 
meniscectomy in May of 1995, and then continued the 20 
percent evaluation for the right knee effective July 1995, as 
a result of medical evidence of improving symptoms and 
continuation of light duty/work for an additional four to six 
weeks.  The noncompensable rating was assigned for the left 
knee as a result of January 1995 VA examination findings of 
mild tenderness in the medial joint line and no evidence of 
ligament laxity.  Examination of the right and left knee 
revealed 100 degrees of flexion and full extension.  The 
diagnosis was chondrocalcinosis of the medial joint space, 
bilaterally, with degenerative joint disease, status post 
history of multiple debridements, bilaterally.

Thereafter, an October 1995 rating decision increased the 
evaluation for the right knee disorder to 30 percent 
following a two month temporary total evaluation, effective 
from October 1, 1995, and also increased the evaluation for 
the left knee disorder to 20 percent, effective from 
September 8, 1995.  VA examination in September 1995 revealed 
complaints of constant pain in the right knee following 
surgery with giving way, locking and swelling.  The range of 
motion of each knee was between 0 and 90 degrees.  It was 
also noted that there was objective evidence of giving way of 
the left knee and that the examiner was unable to evaluate 
strength or drawer sign due to pain.  

VA outpatient and hospital records for the period of January 
to July 1996 reflect that at the time of admission for left 
knee arthroscopy in July 1996, a fresh abrasion was noted on 
the veteran's right knee which was consistent with the 
veteran's history of a fall to his knees three days earlier.

At the veteran's personal hearing in July 1996, the veteran 
testified that he was in a wheelchair because his knee would 
buckle if he made an effort to walk (T. at p. 3).  The 
veteran noted that he had experienced constant swelling in 
his right knee since service (T. at pp. 3-4).  He had had a 
recent operation to the left knee (T. at p. 4).  He had not 
worked since August of 1995 because of his legs (T. at pp. 4-
5).

VA outpatient and hospital records for the period of August 
to November 1996 reflect that in August 1996, the veteran's 
left knee was noted to be diffusely tender medially and 
laterally, the joint line incisions were well-healed, and the 
assessment included bilateral knee pain status post left knee 
arthroscopy.  It was also indicated that the veteran was 
unable to work for 2 more months secondary to the left knee 
surgery.  

A VA hospital summary from November 1996 reflects the 
veteran's report that his bilateral knee symptoms had gotten 
to the point where he was unable to engage in activities of 
daily living and that he was therefore admitted for elective 
total right knee arthroplasty.  

A November 1996 rating decision provided a temporary 100 
percent rating for veteran's right knee disorder for the 
period of November 4, 1996 to January 1998, and thereafter 
continued the 30 percent evaluation for this disability from 
January 4, 1998.  This rating decision also provided a 
temporary 100 percent rating for the left knee for the period 
of September 8, 1995 to July 8, 1996, and thereafter 
continued a 20 percent evaluation from November 1, 1996.  

VA hospital records from September 1997 reflect that the 
veteran underwent a left total knee arthroplasty.  

In a rating decision in December 1997, the RO granted a 
temporary 100 percent rating for the veteran's left knee 
disorder for the period of September 29, 1997 to November 1, 
1998, and thereafter granted a 30 percent evaluation for this 
disability effective from November 1, 1998.  

VA joints examination in May 1998 revealed that the veteran 
reported that since his left total knee replacement in the 
Fall of 1997, he had continued difficulties with the 
straightening of his left knee, pain, swelling, instability, 
and pain on a daily basis.  He also walked with a cane and 
frequently used a wheelchair.  Examination of the left knee 
revealed some lateral displacement of the patella.  The range 
of motion was from 7 to 90 degrees of flexion and it was 
noted that he could not fully extend his leg.  The diagnosis 
was degenerative joint disease of the left knee, status post 
total knee replacement with extensor mechanism dysfunction 
and chronic pain.  

A June 1998 rating decision extended the period for which the 
veteran was entitled to a 100 percent temporary rating for 
his left knee disorder to December 1, 1998.

VA joints examination in August 1998 noted that the veteran 
had undergone a right total knee replacement in 1996 for 
degenerative joint disease with subsequent difficulties of 
chronic pain and instability and lateral deflection of the 
patella and right knee.  There had also been chronic swelling 
and loss of range of motion and pain with movement, with 
crepitus and giving way.  The veteran had resorted to the use 
of crutches and a wheelchair.  Physical examination revealed 
slight displacement of the patella laterally and range of 
motion between 0 and 90 degrees.  There was an anterior 
drawer sign but no lateral instability, and movements were 
guarded and uncomfortable.  The diagnosis was degenerative 
joint disease of the right knee, status post total knee 
replacement with chronic instability, pain and effusion.

A November 1998 rating decision increased the evaluation for 
the veteran's right and left knee disorders to 60 percent.  
The effective date for the increase for the right knee was 
January 1, 1998, and for the left, December 1, 1998, and it 
was noted that a total rating based on individual 
unemployability was in effect from November 1994 to May 1995, 
October 1995 to July 1996, November 1996, and from December 
1998.  

December 1998 VA joints examination reveled that the veteran 
complained of constant left knee pain and that he continued 
to experience giving way and swelling.  He complained of easy 
fatigue but denied any limitation of movement with pain.  
Global tenderness was noted as to each knee.  The range of 
motion was 0 to 90 degrees bilaterally.  The diagnosis was 
status post left total knee arthroscopy with instability and 
chronic pain syndrome.

A September 1999 rating decision combined the right and left 
knee disorders into one disability and granted a 100 percent 
schedular rating, effective from August 6, 1998.  Thus, as 
was noted previously, while the Board finds that the veteran 
is now in receipt of the maximum schedular rating available 
for a bilateral knee disability, the period encompassing the 
subject appeal based on the claim for increase filed in 
November 30, 1994 will nonetheless require some consideration 
of entitlement to an increased evaluation for periods 
preceding the RO's decision to grant a 100 percent schedular 
rating for the veteran's bilateral knee disability on a 
combined basis.


Analysis

With respect to the period between November 30, 1994 and 
August 6, 1998, the Board notes that prior to his knee 
replacements, the veteran was appropriately rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, and that a review of 
various stages of less than the maximum 30 percent rating for 
either knee under this Diagnostic Code reveals that for the 
most part, the RO appropriately evaluated the veteran's right 
and left knee disabilities based on the medical findings of 
record.  The application of limited range of motion 
Diagnostic Codes would not result in an increased rating as 
to either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  The criteria for application of an increased 
rating under Diagnostic Codes 5256 or 5262 have not been met 
because there has been no finding or diagnosis of ankylosis 
of the right or left knee or sufficient impairment of the 
tibia and fibula by any competent medical evidence.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  Thus, with 
right knee range of motion between 0 and 100 degrees as of 
January 1995, and improving symptoms as following right knee 
arthroscopy in May 1995, the Board finds that a rating in 
excess of 20 percent for the veteran's right knee from 
November 30, 1994 to May 24, 1995 and from July 1, 1995 to 
October 1, 1995 is not warranted.  

The Board does find, however, that with respect to the 
noncompensable evaluation assigned to the veteran's left knee 
disorder for the period between November 30, 1994 and 
September 8, 1995, in view of the then-current findings of 
arthritis coupled with some limitation of range of motion 
demonstrated at the time of the VA examination of January 
1995, an increase to 10 percent for this period would be 
appropriate under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  

A further increase in evaluation for the left knee for this 
period is not warranted.  For a 20 percent evaluation, the 
veteran's left knee disorder would have to be manifested by 
moderate or severe recurrent subluxation or lateral 
instability, and this was not demonstrated during the period 
of November 30, 1994 to September 8, 1995.  The Board would 
further note that a higher evaluation for pain on functional 
use would not be appropriate as it is the veteran's pain 
together with his arthritis and slight limitation of motion 
that the Board has determined to justify a 10 percent 
evaluation for the left knee during this time period.

The Board further recognizes that prior to the veteran's knee 
replacements, while the evaluation for the right knee had 
been increased to the maximum rating available under 
Diagnostic Code 5257, the left knee was rated at 20 percent 
for moderate impairment from September 8, 1995 to July 8, 
1996, and from November 1996 to September 29, 1997.  The 
Board has reviewed the medical evidence of record for these 
periods as to the left knee and finds that it is insufficient 
to support a finding of severe impairment and a 30 percent 
evaluation under Diagnostic Code 5257.  While the Board notes 
that the period ending on September 29, 1997 obviously 
immediately preceded the veteran's knee replacement and it 
might be contended that the Board should presume the maximum 
level of impairment of the left knee at this time, the Board 
finds that it must base its decision in these matters on the 
evidence of record and not as to speculation regarding the 
level of disability.  Consequently, the Board finds that no 
additional "staged" increased is warranted prior to either 
of the veteran's knee replacements.

Following the veteran's right and left total knee 
replacements and the temporary 100 percent evaluations 
afforded under Diagnostic Code 5055, the Board notes that the 
evaluation for the right knee thereafter continued at 60 
percent for the period of January 1, 1998 to August 6, 1998 
under this Diagnostic Code, which is the maximum rating 
available following knee replacement surgery. 

In addition, the Board would note that none of the veteran's 
surgical scars has been recently found to be tender and/or 
painful so as to justify a separate 10 percent evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  

With respect to the period following August 6, 1998, the 
Board again notes that the RO has combined the veteran's knee 
disabilities into one disability and rated his condition by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5110, for 
loss of use of both feet.  The Board further notes that 
whether treating the veteran's knees as separate disabilities 
or in combination as one disability, the currently assigned 
100 percent evaluation, effective August 6, 1998, is clearly 
the maximum schedular evaluation available for this disorder.

The above determination in essence has rendered moot the 
remaining issue of entitlement to an increased rating after 
August 6, 1998 for the veteran's service-connected bilateral 
knee condition.  However, as noted previously in this 
decision, the Board must provide reasons and bases to support 
this disposition.

In essence, with the grant of a total schedular disability 
rating for the veteran's bilateral knee condition, there no 
longer exists any case or controversy as to the disability 
rating.  Entitlement to a 100 percent rating based on 
individual unemployability or extraschedular consideration is 
viewed as an intertwined issue since both bases of 
entitlement would produce a 100 percent evaluation.

Also, employability is a significant factor in the schedular 
rating criteria.  The schedular 100 percent rating is the 
greater benefit, however, as it is a prerequisite to other 
benefits, particularly special monthly compensation, that are 
not available where the total rating is based upon individual 
unemployability.  38 U.S.C.A. § 1114 (West 1991 & Supp. 
1999).  Having resolved the veteran's claim on a schedular 
basis and thereby having granted the maximum benefit, there 
is no longer a question or controversy regarding the level of 
disability at any time applicable to the period after August 
6, 1998.  No greater benefit could be provided.  Nor are any 
exceptions to the mootness doctrine present.  Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 
377 (1992); 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. 
§ 20.101.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a low back 
disorder as secondary to service-connected disability is 
denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of attempt to remove kidney 
stone is denied.

A 10 percent evaluation for the period of November 30, 1994 
to September 8, 1995 for the veteran's left knee disorder is 
granted.

Except for the period of November 30, 1994 to September 8, 
1995, entitlement to additional increased evaluation during 
the period of November 30, 1994 to August 6, 1998, for the 
veteran's then-separately rated right and left knee disorder, 
is denied.  

The appeal for entitlement to an increased evaluation for 
bilateral total knee arthroplasty after August 6, 1998 is 
dismissed.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

